Case 18-70383-hdh7 Doc 20 Filed 01/24/19   Entered 01/24/19 10:15:43   Page 1 of 10
Case 18-70383-hdh7 Doc 20 Filed 01/24/19   Entered 01/24/19 10:15:43   Page 2 of 10




                /s/ Abbey U. Dreher                                01/24/2019
Case 18-70383-hdh7 Doc 20 Filed 01/24/19   Entered 01/24/19 10:15:43   Page 3 of 10
Case 18-70383-hdh7 Doc 20 Filed 01/24/19   Entered 01/24/19 10:15:43   Page 4 of 10
Case 18-70383-hdh7 Doc 20 Filed 01/24/19   Entered 01/24/19 10:15:43   Page 5 of 10
Case 18-70383-hdh7 Doc 20 Filed 01/24/19   Entered 01/24/19 10:15:43   Page 6 of 10
Case 18-70383-hdh7 Doc 20 Filed 01/24/19   Entered 01/24/19 10:15:43   Page 7 of 10
Case 18-70383-hdh7 Doc 20 Filed 01/24/19   Entered 01/24/19 10:15:43   Page 8 of 10
Case 18-70383-hdh7 Doc 20 Filed 01/24/19   Entered 01/24/19 10:15:43   Page 9 of 10
Case 18-70383-hdh7 Doc 20 Filed 01/24/19   Entered 01/24/19 10:15:43   Page 10 of 10
